July 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 MARTIN PRODUCT SALES, LLC, Appellant

NO. 14-13-00003-CV                          V.

                 BOMINFLOT BUNKER OIL CORP., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Bominflot
Bunker Oil Corp., signed December 14, 2012, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order the release of the supersedeas bond with surety RLI
Insurance Co.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Bominflot Bunker Oil Corp.

      We further order this decision certified below for observance.